 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     RANDALL ELLIOTT BAKER,                          )    Civil No. 1:19-cv-00030-EPG
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR A
                                                     )    FIRST EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HER
17                                                   )    RESPONSIVE BRIEF
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her responsive brief. Defendant respectfully requests this extension of time because of a
25   very heavy workload, including ten other district court due within the next month.
26
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1          The new due date for Defendant’s responsive brief will be Monday, October 28, 2019.
 2
 3
                                               Respectfully submitted,
 4
 5   Date: September 27, 2019                  OSTERHOUT BERGER DISABILITY LAW, LLC

 6                                      By:    /s/ Erik W. Berger*
                                               ERIK W. BERGER
 7                                             * By email authorization on September 27, 2019
 8                                             Attorney for Plaintiff

 9
     Date: September 27, 2019                  McGREGOR W. SCOTT
10
                                               United States Attorney
11
                                        By:    /s/ Michael K. Marriott
12                                             MICHAEL K. MARRIOTT
                                               Special Assistant United States Attorney
13
                                               Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19
20
21
22
23
24
25
26
27
28


                                                  2
 1                                        ORDER
 2          Pursuant to the stipulation of the Parties (ECF No.17), and finding good cause exists,

 3   IT IS ORDERED that Defendant is granted an extension of time, to October 28, 2019, to file

 4   Defendant’s responsive brief. All other dates in the Court’s Scheduling Order are extended

 5   accordingly.

 6
 7   IT IS SO ORDERED.
 8
 9
        Dated:      September 30, 2019                       /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
